                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Justin Herrera
                            Plaintiff,
v.                                                Case No.: 1:18−cv−06846
                                                  Honorable Thomas M. Durkin
Tom Dart, et al.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 6, 2020:


         MINUTE entry before the Honorable Thomas M. Durkin:Defendants' motion [57]
to certify for interlocutory appeal pursuant to 28 U.S.C. section 1292(b) the Court's order
of April 1, 2020 [54] is granted for the reasons stated in Defendants9; motion.Mailed
notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
